Citation Nr: 1813278	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a thoracolumbar back disability.

2. Entitlement to service connection for cervical spine disability.

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for asbestos exposure.

5. Entitlement to service connection for pituitary gland disability, to include as due to herbicide agent exposure.

6. Entitlement to service connection for hypothyroidism (claimed as thyroid gland and hormone replacement), to include as due to herbicide agent exposure and/or the Veteran's pituitary gland disability.

7. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure and/or the Veteran's pituitary gland disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) from the November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In March 2013, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

The Board notes that the RO has separately adjudicated claims of service connection for hypothyroidism and service connection for hormone replacement.  However, a review of the record indicates the Veteran may be receiving hormone replacement therapy for his hypothyroidism.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, as these issues appear to be related to the disability of hypothyroidism the Board has recharacterized the claims to combine them into one issue as listed on the Title page.

The issues of entitlement to service connection for a cervical spine disability, hypertension, hypothyroidism, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's thoracolumbar spine disability is not related to his military service.

2. The Veteran does not have a current diagnosis for a pituitary gland condition.

3. The Veteran does not have a diagnosis associated with asbestos exposure. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2. The criteria for service connection for a pituitary gland disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3. The criteria for service connection for a disability associated with asbestos exposure have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"). 

Regarding the claims of service connection for disabilities associated with the pituitary gland, hormone replacement, and asbestos exposure, as there is no credible evidence of treatment for or complaints of these conditions during service and no evidence of any current disabilities, the Board finds that VA examinations are not required.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service"); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability).  

Neither the Veteran nor his representative has raised any other issue with the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Thoracolumbar Spine Disability

The Veteran contends that his current thoracolumbar spine (low back) disability is related to his military service.  The Veteran's service treatment records reveal that the Veteran reported back pain in January and June 1970, although no diagnosis was given.  Additionally, in June 1970, the Veteran reported lifting heavy brass that day and noted pain in the lower and middle back.  However, several days later, the Veteran reported that his back felt better.  At that time, an examiner stated that the Veteran had acute back strain that appeared to be healing slowly.  In a December 2010 statement, the Veteran stated that he was stationed on a ship during Vietnam and was required to lift and move heavy equipment and went up and down steps and ladders daily.  The Veteran was stationed aboard the USS Hancock from March 1969 to February 1971.

Post-service, in December 2007, the Veteran's treatment records show a diagnosis of central stenosis, small foraminal disc protrusion, right annular fissure, eccentric bulge, and left and degenerative change in the facet joints.  The Veteran ultimately had back surgery which included screws and a fusion to the lumbar back.

In December 2011, the Veteran underwent a VA examination.  The examiner stated that the Veteran is diagnosed with post laminectomy syndrome and back strain.  He also indicated that X-rays revealed arthritis.  At the examination, the Veteran reported that he had back problems prior to service due to a football injury and working on cars.  The Veteran stated that after joining the military he was told that he had a curvature in his low back.  The Veteran reported that since his military service, he has had chronic problems with back pain and has been to a chiropractor for years.  Additionally, the Veteran reported that he re-injured his back two years prior to the examination.

The examiner opined that it is less likely than not that the Veteran's low back disability incurred in or was caused by his military service.  The examiner explained that although it is clear that the Veteran was treated for low back pain several times in service, he did not have a specific injury.  The examiner noted that in June 1970, the Veteran was seen for paravertebral muscle spasms (back strain) noted after playing football.  At that time, the Veteran was treated with a mild analgesic, muscle relaxers, back exercises, and was restricted from lifting.  The examiner noted that the Veteran's entrance and exit medical exams are silent for any mention of spine or muscoskeletal findings or abnormality.  The examiner cited uptodate.com, a medical reference, stating that acute musculoskeletal low back pain is common and carries an excellent prognosis.

The examiner noted that post-service, the Veteran was a machinist for 30 years, which required heavy lifting.  The Veteran began having increasing problems with his back post-service and ultimately had back surgery, which was confirmed via X-ray evidence.  The examiner concluded that the Veteran had a successful, 30 year career working in a physically demanding position.  Additionally, the Veteran retired from this position nine to ten years prior to needing surgery on his back and reportedly lived an active lifestyle.  Based on these factors, the examiner concluded that it is less likely than not that the Veteran's in-service back pain and treatment is related to his current back condition. 

Although the examination report notes that the Veteran experienced back problems before joining the military, there is no other evidence that the Veteran's back disability clearly and unmistakably existed prior to his military service.  The Veteran's enlistment medical examination noted that the Veteran's spine was normal.  Therefore, the Board finds that the Veteran is presumed sound as to any back disability.

The Board places the greatest weight of probative value on the December 2011 VA examiner's opinion.  The opinion is based on careful review of the evidence, consideration of the Veteran's reported history, including treatment received during service and symptomatology after service.  Additionally, the opinion is supported by a detailed and sufficient rationale.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is also no contrary medical opinion of record.

Regarding whether the Veteran is entitled to service connection on a presumptive basis for arthritis as a chronic disease, a preponderance of the evidence is against a finding that arthritis manifested to a compensable level within one year of the Veteran's separation from service.  38 C.F.R. § 3.309(a).  Here, the earliest evidence reflecting the Veteran had arthritis is in December 2007 when it was noted he had degenerative changes of the facet joints.  This evidence is from about thirty-six years after his discharge from service.  Consequently, service connection for a lumbar spine disability on a presumptive basis as a chronic disease is not warranted.  

Furthermore, although the Veteran has indicated he has had continuity of symptomatology of back pain since service, a condition indicative of a chronic back disability was not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Although the Veteran's service treatment records reflect that he was treated for back pain in service, on March 1971 separation examination, clinical examination found his spine to be normal.  Additionally, the December 2011 VA examiner characterized the treatment he had in service to be for acute, not chronic, musculoskeletal pain.  Thus, the in-service evidence does not sufficiently identify a disease entity or establish chronicity in service; thus, it is not necessary to further address the evidence regarding continuity of symptomatology. 38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

The Board has also considered the Veteran's assertions that his thoracolumbar spine disability is related to his service, to include injuries and events therein.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to identify and explain the symptoms of his thoracolumbar spine disability, but the Veteran is not competent to opine as to the etiology of such disability, as it is a complex medical question that requires medical expertise.  Therefore, the Board places no weight of probative value on the Veteran's assertions in this regard.  

Therefore, the Board finds that service connection for a thoracolumbar spine disability is not warranted as the evidence of record does not demonstrate that the Veteran's current thoracolumbar spine disability is related to his military service, to include his in-service complaints of low back pain. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b).

Pituitary Gland and Asbestos Disabilities

The Veteran contends that he currently has a pituitary gland disability caused by herbicide agent exposure.  Additionally, the Veteran contends that he suffers from a disability related to asbestos exposure from being stationed onboard the USS Hancock. 

The VA and private treatment records do not reflect a current diagnosis for any pituitary gland disability or asbestos-related disability.  

Notably, at his March 2013 DRO hearing, the Veteran testified that he had not been diagnosed with a disability caused by asbestos.

The Board acknowledges that at his March 2013 DRO hearing, the Veteran testified that he had a tumor of the pituitary gland.  However, a review of the medical evidence of record does not reflect treatment for or diagnosis of a tumor of the pituitary gland.  Although the Veteran is competent to testify regarding what doctors have told him, he is not competent to diagnose a tumor.  Therefore, the Board places greater weight of probative value on the medical evidence of record, a preponderance of which is against a finding that the Veteran has a diagnosis of a tumor or any other disability of the pituitary gland.   

As a preponderance of the evidence is against a finding that the Veteran has a current disability of the pituitary gland or asbestos exposure disability, entitlement to service connection for a pituitary gland disability or asbestos exposure disability, is not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b).
ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a pituitary gland disability is denied.

Entitlement to service connection for a disability associated with asbestos exposure is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran has not been afforded a VA examination in connection with his claims for a cervical spine disability, hypertension, hypothyroidism, and diabetes.  The Board finds that the Veteran should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's claim for a cervical spine disability, the Board notes that the Veteran has provided private treatment records showing treatment for a severe cervical and upper dorsal muscle spasm in May, August, and December 1968, which preceded the Veteran's military service.  Moreover, on February 1969 annual examination, the Veteran reported that he had popped three disks out of place in his neck when he was 18.  For purposes of this remand, the Board finds that there is clear and unmistakable evidence that a cervical spine disability preexisted the Veteran's service.  Therefore, on remand, the examiner must address whether there is clear and unmistakable evidence that the pre-existing cervical spine disability was not aggravated by the Veteran's military service. 

Additionally, the Board notes that the Veteran has claimed that his hypothyroidism and diabetes are secondary to his pituitary gland disability.  However, under 38 C.F.R. § 3.310, service connection on a secondary basis may only be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As the Veteran is not service connected for a pituitary gland disability, this theory of entitlement does not apply.

Since the claims are being remanded, any updated VA treatment records from October 2017 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records from October 2017 to the present and associate those documents with the Veteran's claims file. 

2. Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional(s) for a VA examination(s).  

After reviewing the record, and with consideration of the Veteran's statements, the examiner(s) is asked to address the following:

Cervical Spine Disability

a. Is there clear and unmistakable (obvious or manifest) evidence that any preexisting cervical spine disability DID NOT permanently increase in severity beyond the natural progression of the disability during the Veteran's active duty service (i.e., the disability was not aggravated by service)? 

b. If the answer to question a. is "no," then is it at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability is related to the Veteran's active duty service?

Hypertension

Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's hypertension began in service, was caused by service, or is otherwise related to the Veteran's military service?
 
Hypothyroidism

Is it at least as likely as not (a 50 percent probability or greater) that any hypothyroidism or other disability that may require hormone replacement, including hypogonadism, began in service, was caused by service, or is otherwise related to the Veteran's military service?

Diabetes

Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's diabetes began in service, was caused by service, or is otherwise related to the Veteran's military service?

The examiner should not base any opinions on the absence of service treatment records.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


